                                                   USDC SDNY
                                                   DOCUMENT
       Case 1:19-cr-00451-GHW Document 50 Filed 05/27/20 Page 1 of 2
MEMORANDUM ENDORSED                                ELECTRONICALLY FILED
                                                   DOC #:
                                                   DATE FILED: 5/27/2020
                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                            Attorneys at Law
                                      100 Lafayette Street, Suite 501
                                          New York, NY 10013

     Franklin A. Rothman                                                               Tel: (212) 571-5500
     Jeremy Schneider                                                                  Fax: (212) 571-5507
     Robert A. Soloway
     David Stern
     Rachel Perillo
                                                                        May 27, 2020
     BY ECF

     Hon. Gregory H. Woods
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, New York 10007

                           Re:   United States v Byron Barber
                                 Ind #: 19 Cr. 00451 (GHW)

     Dear Judge Woods:

          Without objection of the government, by AUSA Jacob Gutwillig,
     Byron Barber respectfully asks that the sentencing scheduled for
     June 8, 2020 in this matter be adjourned to a date in the fall of
     this year when it is possible people may be able to assemble in
     court once again. The reasons for this request include that
     Standing Order M10-468, so-ordered by Chief Judge McMahon on March
     30, 2020, finds that felony sentencings under Rule 32 of the
     Federal Rules of Criminal Procedure cannot be conducted in person
     “without seriously jeopardizing public health and safety.” Pursuant
     to the Chief Judge’s Order, sentencings may occur only (i) with the
     consent of the defendant ... after consultation with counsel”; and,
     (ii) upon a finding by the presiding judge that “the proceeding
     cannot be further delayed without serious harm to the interests of
     justice.” It is respectfully submitted that no such finding is
     possible on the record of this case.

          Additionally, in the midst of the continuing pandemic,
     returning Mr. Barber to prison -- should that be the Court’s
     ultimate decision -- would be antithetical to the reasons
     underlying the Court’s bail decision, as medical circumstances
     rendering it unduly dangerous for Mr. Barber to reside in prison
     have not abated since release conditions were put in place.

          Finally, I am informed that Mr. Barber is in full compliance
     with his conditions of release, and has been stepped down in his
       Case 1:19-cr-00451-GHW Document 50 Filed 05/27/20 Page 2 of 2


reporting responsibilities from personal check in with a Pre-Trial
Services officer, to remote electronic check-in once per week.

     Thank you very much for your attention to this matter.

                                                            Respectfully,

                                                                /s/
                                                            Robert A. Soloway
cc: AUSA Jacob Gutwillig
       (By ECF)
RAS:sc

 Application granted. The defendant's sentencing is adjourned to August 25, 2020 at
 12:00 p.m. The defendant's sentencing submissions are due no later than August
 11, 2020; the Government's sentencing submissions are due no later than August
 18, 2020.
 SO ORDERED
 May 27, 2020




                                              2
